--------------------------------------------------------------------------------

EXHIBIT 10.4

REVETT MINERALS INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN

SECTION 1
PURPOSE

1.1

The purpose of this Equity Incentive Plan is to provide a means whereby Revett
Minerals Inc., a Canadian corporation (the “Corporation”), may attract able
persons to remain in or to enter the employ of the Corporation or a Subsidiary
of the Corporation and to provide a means whereby those employees, officers,
directors and other individuals or entities upon whom the responsibilities of
the successful administration, management, planning, and/or organization of the
Corporation may rest, and whose present and potential contributions to the
welfare of the Corporation or a Subsidiary of the Corporation are of importance,
can acquire and maintain stock ownership, thereby strengthening their concern
for the long-term welfare of the Corporation. A further purpose of the Plan is
to provide such employees and individuals or entities with additional incentive
and reward opportunities designed to enhance the profitable growth of the
Corporation over the long term. Accordingly, the Plan provides for the grant of
Incentive Stock Options, options which do not constitute Incentive Stock
Options, Stock Appreciation Rights or any combination of the foregoing and for
the issuance of Common Shares in satisfaction of amounts owing for services.

SECTION 2
DEFINITIONS

2.1

The following definitions shall be applicable during the term of the Plan unless
specifically modified by any paragraph:

      (a)

“Affiliated Entity” has the meaning ascribed thereto by Multilateral Instrument
52-110, as the same may be amended from time to time.

      (b)

“Associate” has the meaning ascribed thereto in the Securities Act (Ontario), as
the same may be amended from time to time.

      (c)

“Award” means, individually or collectively, any Option granted pursuant to the
Plan.

      (d)

“Board” means the board of directors of the Corporation.

      (e)

“CBCA” means the Canada Business Corporations Act.

      (f)

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any Section of the Code shall be deemed to include any amendments or
successor provisions to such Section and any regulations under such Section.


--------------------------------------------------------------------------------


  (g)

“Committee” means a committee of the Board which is given authority by the Board
to recommend Awards or Options under the Plan.

          (h)

“Common Shares” means the common shares of the Corporation.

          (i)

“Corporate Change” means one of the following events:

          (i)

the merger, arrangement, amalgamation, reorganization or other similar
transaction involving the Corporation in which the outstanding Common Shares are
converted into or exchanged for a different class of securities of the
Corporation, a class of securities of any other issuer (except a Subsidiary of
the Corporation), cash or other property other than (A) a merger, arrangement,
amalgamation, reorganization or other similar transaction involving the
Corporation which would result in the voting shares of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the combined voting power of
the voting shares of the Corporation or such surviving entity outstanding
immediately after such merger, arrangement, amalgamation, reorganization or
other similar transaction involving the Corporation, or (B) merger, arrangement,
amalgamation, reorganization or other similar transaction involving the
Corporation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than forty-nine percent
(49%) of the combined voting power of the Corporation’s then outstanding shares;

          (ii)

the sale, lease or exchange of all or substantially all of the assets of the
Corporation to any other corporation or entity (except a Subsidiary of the
Corporation);

          (iii)

the adoption by the shareholders of the Corporation of a resolution to liquidate
or dissolve the Corporation;

          (iv)

the acquisition (other than acquisition pursuant to any other clause of this
definition) by any person or group of persons, of beneficial ownership of more
than twenty-five percent (25%) (based on voting power) of the Corporation’s
outstanding Common Shares or acquisition by a person or group of persons who
currently has beneficial ownership which increases such person’s or group’s
beneficial ownership to fifty percent (50%) or more (based on voting power) of
the Corporation’s outstanding Common Shares; or

          (v)

as a result of or in connection with a contested election of directors, the
persons who were directors of the Corporation before such election shall cease
to constitute a majority of the Board.

          (j)

“Corporation” means Revett Minerals Inc.

- 2 -

--------------------------------------------------------------------------------


  (k)

“Current Market Price” means, as of any specified date, the price per share
equal to the weighted average price at which the Common Shares have traded on
the Toronto Stock Exchange (or, if the Common Shares are not then listed on such
exchange, such other stock exchange or over the counter market on which the
Common Shares are then listed or quoted) during the period of any twenty
consecutive trading days ending not more than five (5) trading days before such
date; provided that the weighted average price shall be determined by dividing
the aggregate sale price of all Common Shares sold on the said exchange or
market, as the case may be, during the said twenty consecutive trading days by
the total number of Common Shares so sold. If the Common Shares are not then
listed or quoted on any stock exchange or over the counter market, at the time
determination of its Current Market Price is required to be made hereunder, the
determination of its Current Market Price shall be made by the Board in such
manner as it deems appropriate.

        (l)

“Eligible Recipient” means: (i) any employee, officer, director or consultant
(as defined in National Instrument 45-106, as the same may be amended from time
to time) of the Corporation or an Affiliated Entity of the Corporation; or (ii)
a permitted assign (as defined in National Instrument 45-106, as the same may be
amended from time to time) of a person or company referred to in paragraph (i).

        (m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

        (n)

“Fair Market Value” means, as of any specified date, the closing price of the
Common Shares on the Toronto Stock Exchange (or, if the Common Shares are not
listed on such exchange, such other stock exchange on which the Common Shares
are then listed) on the trading day immediately preceding that date, or if no
prices are reported on that date, on the last preceding date on which such
prices of the Common Shares are so reported. If the Common Shares are not then
listed on any stock exchange but is traded over the counter at the time
determination of its Fair Market Value is required to be made hereunder, its
Fair Market Value shall be deemed to be equal to the average between the
reported high and low sales prices of Common Shares on the most recent date on
which Common Shares were publicly traded. If the Common Shares are not publicly
traded at the time a determination of its value is required to be made
hereunder, the determination of its Fair Market Value shall be made by the Board
in such manner as it deems appropriate (such determination will be made in
good-faith as required by Section 422(c)(1) of the Code and may be based on the
advice of an independent investment banker or appraiser recognized to be expert
in making such valuations).

        (o)

“Grant” means individually or collectively, any Stock Appreciation Right granted
pursuant to the Plan or any issuance of Common Shares pursuant to the Plan in
satisfaction of amounts owing for services.

- 3 -

--------------------------------------------------------------------------------


  (p)

“Grantee” means an Eligible Recipient who has been granted Stock Appreciation
Rights pursuant to the Plan or who has been issued Common Shares pursuant to the
Plan in satisfaction of amounts owing for services.

        (q)

“Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code.

        (r)

“Insider” means an insider of the Corporation within the meaning of the rules,
regulations and policies of the Toronto Stock Exchange from time to time for
purposes of securities based compensation arrangements.

        (s)

“Option” means an Award granted under Section 7 of the Plan and includes both
Incentive Stock Options to purchase Common Shares and Options which do not
constitute Incentive Stock Options to purchase Common Shares.

        (t)

“Option Agreement” means a written agreement between the Corporation and an
Optionee with respect to an Option.

        (u)

“Optionee” means an Eligible Recipient who has been granted an Option.

        (v)

“Plan” means this amended and restated Equity Incentive Plan.

        (w)

“Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations of the
Securities and Exchange Commission under the Exchange Act, as such rule is
currently in effect or as hereafter modified or amended.

        (x)

“Share Compensation Arrangement” means a stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism of
the Corporation involving the issuance or potential issuance of shares of the
Corporation to one or more Eligible Recipients, including a share purchase from
the treasury of the Corporation which is financially assisted by the Corporation
by way of a loan, guarantee or otherwise.

        (y)

“Stock Appreciation Rights” means the right to receive the increase in the value
of Common Shares subject to an Option in lieu of purchasing such Common Shares.

        (z)

“Subsidiary” has the meaning ascribed thereto by the Securities Act (Ontario),
except that solely with respect to the issuance of Incentive Stock Options, the
term “Subsidiary” shall have the same meaning as the term “subsidiary
corporation” as defined in Section 424(f) of the Code.

SECTION 3
EFFECTIVE DATE

3.1

The Plan shall be effective on January 26, 2005.

- 4 -

--------------------------------------------------------------------------------

SECTION 4
ADMINISTRATION

4.1

Administration of Plan by Board. The Plan shall be administered by the Board or
by a committee (“Committee”) of the Board established by the Board for that
purpose. Members of the Board shall abstain from participating in and deciding
matters which directly affect their individual ownership interests under the
Plan.

      4.2

Powers. Subject to the terms of the Plan, the Board or Committee shall have the
power, where consistent with the general purpose and intent of the Plan and
subject to the specific provisions of the Plan:

      (a)

to determine those Eligible Recipients that should be given an Award or Grant;

      (b)

to determine when such Award or Grant should be made;

      (c)

to determine the type of Award or Grant (Stock Appreciation Rights, Incentive
Stock Option, non-qualified Option or Common Share issuance); and

      (d)

to determine the number of Common Shares that should be awarded or granted.

     

In making such determinations, the Board may take into account the nature of the
services rendered by these individuals, their present and potential contribution
to the success of the Corporation or a Subsidiary of the Corporation, and such
other factors as the Board in its discretion shall deem relevant.

      4.3

Additional Powers. The Board shall have such additional powers as are delegated
to it by the other provisions of the Plan. Subject to the express provisions of
the Plan, the Board is authorized in its sole discretion, to construe and
interpret the Plan and the respective agreements executed thereunder, to
prescribe such rules and regulations relating to the Plan as it may deem
advisable to carry out the Plan, and to determine the terms, restrictions and
provisions of each Award or Grant, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Board to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Board may
correct any defect or supply any omission or reconcile any inconsistency in any
agreement relating to an Award or Grant in the manner and to the extent it shall
deem expedient to carry it into effect. The determination of the Board on the
matters referred to in this Section 4 shall be conclusive.

      4.4

Compliance with Law. Any Award or Grant granted under the Plan shall be subject
to the requirement that, if at any time counsel to the Corporation shall
determine that the listing, registration or qualification of the Common Shares
subject to such Award or Grant upon any stock exchange or under any law or
regulation of any jurisdiction, or the consent or approval of any stock exchange
or any governmental or regulatory body, is necessary as a condition of, or in
connection with, the grant or exercise of such Award or Grant or the issuance or
purchase of Common Shares thereunder, such Award or Grant may not be accepted or
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained on conditions
acceptable to the Board or the Committee. Nothing herein shall be deemed to
require the Corporation to apply for or to obtain such listing, registration,
qualification, consent or approval.

- 5 -

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, unless a registration
statement relating to the Common Shares covered by an Award or Grant issued in
favour of an Optionee or Grantee resident in the United States of America has
been filed with the United States Securities and Exchange Commission and is
effective on the date of exercise, the exercise of the Award or Grant by such
Optionee or Grantee will be contingent upon receipt from the Optionee or Grantee
of a representation in writing satisfactory to the Corporation that at the time
of such exercise it is the Optionee's or Grantee’s then intention to acquire the
Common Shares being purchased for investment and not for resale or other
distribution thereof to the public in the United States of America.

   

The Corporation may in its discretion inscribe a legend on any share
certificates issued pursuant to the exercise of an Award or Grant. The issuance
of Common Shares upon the exercise of the Award or Grant shall be subject to all
applicable laws, rules and regulations and Common Shares shall not be issued
except upon the approval of proper government agencies or stock exchanges as may
be required. Provided, however, the Award or Grant shall not be exercisable if
at any date of exercise, it is the opinion of counsel for the Corporation that
registration of the said Common Shares under the Securities Act of 1933 or other
applicable statute or regulation is required and the Award or Grant shall again
become exercisable only if the Corporation elects to and thereafter effects a
registration of the Common Shares subject to the Award or Grant under the
Securities Act of 1933 or other applicable statute or regulation within the
relevant period. If the Award or Grant may not be exercised, the Corporation
shall return to the Optionee or Grantee, without interest or deduction, any
funds received by it in connection with the proposed exercise of the Award or
Grant.

    4.5

Compliance With Code §162(m). In the event the Corporation or a Subsidiary of
the Corporation becomes a “publicly-held corporation” as defined in Section
162(m)(2) of the Code, the Corporation may establish a committee of outside
directors meeting the requirements of Code § 162(m) to (i) approve the grant of
Options which might reasonably be anticipated to result in the payment of
employee remuneration that would otherwise exceed the limit on employee
remuneration deductible for income tax purposes by the Corporation pursuant to
Code §162(m) and (ii) administer the Plan. In such event, the powers reserved to
the Board in the Plan shall be exercised by such committee. In addition, Options
under the Plan shall be granted upon satisfaction of the conditions to such
grants provided pursuant to Code §162(m) and any Treasury Regulations
promulgated thereunder.

SECTION 5
SHARES SUBJECT TO THE PLAN

5.1

Award Limits. The total number of shares issued under this Plan, together with
the total number of shares issued under any other Share Compensation
Arrangement, shall not exceed 6,500,000 Common Shares or such greater number of
Common Shares as may be determined by the Board and approved by any relevant
stock exchange or other regulatory authority and, if required, by the
shareholders of the Corporation. No Options shall be granted to any one Optionee
if the total number of Common Shares reserved for issuance to such Optionee
under this Plan, together with any Common Shares reserved for issuance to such
Optionee under any other stock option arrangement, would exceed 5% of the issued
and outstanding Common Shares at the time of such grant. The Corporation shall
at all times reserve a sufficient number of shares to meet the requirements of
the Plan. Shares shall be deemed to have been issued under the Plan only to the
extent actually issued and delivered pursuant to an Award or Grant. To the
extent that an Award or Grant expires unexercised, any Common Shares subject to
such Award or Grant shall again be available for the grant of an Award or making
of a Grant. The aggregate number of shares which may be issued under the Plan
shall be subject to adjustment in the same manner as provided in Section 8 of
the Plan with respect to Common Shares subject to Options then outstanding.

- 6 -

--------------------------------------------------------------------------------


5.2

Stock Appreciation Rights. A Stock Appreciation Right may, in the case of a non-
qualified Option, be granted at the time the Option is granted or at any time
thereafter during the term of the Option. Stock Appreciation Rights may only be
granted, in connection with Incentive Stock Options, at the time the Options are
granted. Upon exercising a Stock Appreciation Right the holder of the related
Option shall, upon surrender of such Option or any portion thereof to the extent
unexercised, receive payment of an amount determined by multiplying (i) the
excess of Current Market Price for the Common Shares on the date of exercise of
such Stock Appreciation Right over the Option Price under the related Option, by
(ii) the number of shares as to which such Stock Appreciation Right has been
exercised. Notwithstanding the foregoing, the agreement evidencing the Stock
Appreciation Right may limit in any manner the amount payable with respect to
any Stock Appreciation Right.

   

A Stock Appreciation Right shall be exercisable at such time or times and only
to the extent that a related Option is exercisable, and shall not be
transferable. A Stock Appreciation Right granted in connection with an Incentive
Stock Option shall be exercisable only if the Current Market Price of the Common
Shares on the date of exercise is greater than the Option Price of the related
Option. Upon the exercise of a Stock Appreciation Right, the related Option
shall be cancelled to the extent of the number of Common Shares as to which the
Stock Appreciation Right is exercised, and upon the exercise of an Option
granted in connection with a Stock Appreciation Right, the Stock Appreciation
Right shall be cancelled to the extent of the number Common Shares as to which
the Option is exercised or surrendered. The Grantee shall exercise a Stock
Appreciation Right by delivering a written notice of exercise to the Secretary
of the Corporation and providing the Secretary with the agreements evidencing
the Stock Appreciation Right and any related Option.

   

Payment of the appreciated value of the Common Shares may be made by the
Corporation at the discretion of the Board, solely in cash, Common Shares, or a
combination of cash and Common Shares. Subject to the terms of the Plan, the
Board may modify outstanding grants of Stock Appreciation Rights or accept the
surrender of outstanding grants of Stock Appreciation Right (to the extent not
exercised) and make new grants in substitution thereof. Notwithstanding the
foregoing no modification to the grant of a Stock Appreciation Right shall
adversely alter or impair any rights or obligations under the agreement granting
such Stock Appreciation Right without the Grantee’s consent.

- 7 -

--------------------------------------------------------------------------------

SECTION 6
STOCK OPTION ELIGIBILITY

6.1

An Incentive Stock Option Award made pursuant to the Plan may be granted only to
an individual who, at the time of grant, is an employee of the Corporation or a
Subsidiary of the Corporation. An Award of an Option which is not an Incentive
Stock Option may be made to an individual who, at the time of Award, is an
employee of the Corporation or a Subsidiary of the Corporation, or to an
individual who has been identified by the Board or Committee to receive an Award
due to their contribution or service to the Corporation, including members of
the Board or the board of directors of a Subsidiary of the Corporation. An Award
made pursuant to the Plan may be made on more than one occasion to the same
person, and such Award may include a grant of an Incentive Stock Option, an
Option which is not an Incentive Stock Option, or any combination thereof. Each
Award shall be evidenced by a written instrument duly executed by or on behalf
of the Corporation.

SECTION 7
STOCK OPTIONS/GRANTS

7.1

Stock Option Agreement. Each Option shall be evidenced by an Option Agreement
between the Corporation and the Optionee which shall contain such terms and
conditions as may be approved by the Board. The terms and conditions of the
respective Option Agreements need not be identical.

    7.2

Option Period. The term of each Option shall be the lesser of 10 years and the
term as specified by the Board at the date of grant and stated in the Option
Agreement.

    7.3

Limitations on Exercise of Option. Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the Board
and as shall be permissible under the terms of the Plan, which shall be
specified in the Option Agreement evidencing the Option. The Board or Committee
may, in their discretion, subsequent to the time of granting Options hereunder,
permit an Optionee to exercise any or all of the unvested Options then
outstanding, in which event such unvested Options shall be deemed to be
exercisable during such period of time as may be specified by the Board or
Committee. An Option may not be exercised for fractional shares.

    7.4

Special Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined at the time the respective Incentive Stock Option
is granted) of Common Shares with respect to which Incentive Stock Options are
exercisable for the first time by an individual during any calendar year under
all incentive stock option plans of the Corporation (and any Subsidiary of the
Corporation) exceeds One Hundred Thousand U.S. Dollars (U.S.$100,000) (within
the meaning of Section 422 of the Code), such excess Incentive Stock Options
shall be treated as Options which do not constitute Incentive Stock Options. The
Board shall determine, in accordance with applicable provisions of the Code,
Treasury Regulations and other administrative pronouncements, which of an
Optionee’s Incentive Stock Options will not constitute Incentive Stock Options
because of such limitation and shall notify the Optionee of such determination
as soon as practicable after such determination. No Incentive Stock Option shall
be granted to an individual if, at the time the Option is granted, such
individual owns shares to which are attached more than ten percent (10%) of the
total combined voting power of all classes of shares of the Corporation or of a
Subsidiary of the Corporation, within the meaning of Section 422(b)(6) of the
Code, unless (i) at the time such Option is granted the Option price is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Shares
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant.

- 8 -

--------------------------------------------------------------------------------


7.5

Option Price. The purchase price of Common Shares issued under each Option shall
be determined by the Board and shall be stated in the Option Agreement, but such
purchase price shall, in the case of Incentive Stock Options, not be less than
the Fair Market Value of Common Shares subject to the Option on the date the
Option is granted, except that the price shall be one hundred ten percent (110%)
of the fair value in the case of any person or entity who owns shares to which
are attached more than ten percent (10%) of the total combined voting power of
all classes of shares of the Corporation or of a Subsidiary of the Corporation.

    7.6

Options and Rights in Substitution for Stock Options Made by Other Corporations.

   

Options may be granted under the Plan from time to time in substitution for
stock options held by employees of corporations who become, or who became prior
to the effective date of the Plan, employees of the Corporation or of any
Subsidiary of the Corporation as a result of a merger or consolidation of the
employing corporation with the Corporation or such Subsidiary of the
Corporation, or the acquisition by the Corporation or a Subsidiary of the
Corporation of all or a portion of the assets of the employing corporation, or
the acquisition by the Corporation or a Subsidiary of the Corporation of shares
of the employing corporation with the result that such employing corporation
becomes a Subsidiary of the Corporation.

    7.7

Subscription Agreement for Share Issuance. Each issuance of Common Shares in
satisfaction of amounts owing for services shall be evidenced by a Subscription
Agreement which shall contain such restrictions, terms and conditions as the
Board may determine in its discretion. Such restrictions, terms and conditions
may, without limitation, include a restriction on the number of such Common
Shares that may be sold at any given time.

- 9 -

--------------------------------------------------------------------------------

SECTION 8
ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES
IN CAPITAL STRUCTURE

8.1

Except as hereinafter otherwise provided, Awards or Grants shall be subject to
adjustment by the Board at its discretion as to the number and price of Common
Shares in the event of changes in the outstanding Common Shares by reason of
stock splits, reverse stock splits, reclassifications, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the date of the grant of any
such Awards or Options.

   

In the event of a Corporate Change, the Board shall either at the time Awards or
Options are awarded or granted, or if so provided in the applicable Option
Agreement, at any time thereafter, have the authority to take such actions as it
deems advisable, including, without limitation (a) the right to accelerate in
whole or in part the exercisability of Options, (b) to require the mandatory
surrender of outstanding Options in exchange for cash for the bargain element
the Optionee would have realized upon the occurrence of the Corporate Change, if
any, (c) provide that upon exercise of the Option, the Optionee will be entitled
to purchase other securities or property, or (d) cancel the Options if the Fair
Market Value of the Common Shares which underlies the Options is below the
Option exercise price. The Option Agreement may contain provisions which, in the
event of a Corporate Change, automatically or at the discretion of the Board
accelerate the exercisability of Options. Nothing herein shall obligate the
Board to take any action upon a Corporate Change.

    8.2

The existence of the Plan and the Awards and/or Grants made hereunder shall not
affect in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize any adjustment, recapitalization,
reorganization or other change in the capital structure of the Corporation or a
Subsidiary of the Corporation or their business, any merger or consolidation of
the Corporation or a Subsidiary of the Corporation, any issue of debt or equity
securities having any priority or preference with respect to or affecting Common
Shares or the rights thereof, the dissolution or liquidation of the Corporation
or a Subsidiary of the Corporation, or any sale, lease, exchange or other
disposition of all or any part of their assets or business or any other
corporate act or proceeding.

    8.3

The shares with respect to which Options may be granted are Common Shares as
presently constituted but if and whenever, prior to the expiration of an Option
theretofore granted, the Corporation shall effect a subdivision or consolidation
of Common Shares or the payment of a stock dividend on Common Shares without
receipt of consideration by the Corporation, the number of Common Shares with
respect to which such Option may thereafter be exercised (i) in the event of an
increase in the number of outstanding shares shall be proportionately increased,
and the purchase price per share shall be proportionately reduced, and (ii) in
the event of a reduction in the number of outstanding shares shall be
proportionately reduced, and the purchase price per share shall be
proportionately increased.

- 10 -

--------------------------------------------------------------------------------


8.4

If the Corporation recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise of an Option theretofore granted, the Optionee
shall be entitled to purchase under such Option, in lieu of the number of Common
Shares as to which such Option shall then be exercisable, the number and class
of shares and securities, and the cash and other property to which the Optionee
would have been entitled pursuant to the terms of the recapitalization if,
immediately prior to such recapitalization, the Optionee had been the holder of
record of the number of shares then covered by such Option.

SECTION 9
AMENDMENT OR TERMINATION OF THE PLAN

9.1

The Board may at any time, subject to the provisions of Section 9.2 below,
amend, suspend or terminate this Plan, or any portion thereof, provided that no
change in any Award or Grant previously made may be made which would impair the
rights of the Optionee or Grantee thereunder without the consent of the affected
Optionee or Grantee. Without limiting the generality of the foregoing, the Board
may make the following types of amendments to the Plan without shareholder
approval:

      (a)

amendments of a ministerial nature including, without limiting the generality of
the foregoing, any amendment for the purpose of curing any ambiguity, error or
omission in the Plan or to correct or supplement any provision of the Plan that
is inconsistent with any other provision of the Plan;

      (b)

amendments necessary to comply with the provisions of applicable law (including,
without limitation, the rules, regulations and policies of the Toronto Stock
Exchange);

      (c)

amendments respecting administration of the Plan;

      (d)

any amendment to the vesting provisions of the Plan or any Option;

      (e)

any amendment to the early termination provisions of the Plan or any Option,
whether or not such Option is held by an Insider, provided such amendment does
not entail an extension beyond the original expiry date;

      (f)

any amendment to the termination provisions of the Plan or any Option, other
than an amendment extending the term of an Option, provided any such amendment
does not entail an extension of the expiry date of such Option beyond its
original expiry date;

      (g)

the addition or modification of any form of financial assistance by the
Corporation;

      (h)

the addition or modification of a cashless exercise feature, payable in cash or
Common Shares, whether or not there is a full deduction of the number of Common
Shares from the Plan reserve; and

- 11 -

--------------------------------------------------------------------------------


(i)

any other amendments, whether fundamental or otherwise, not requiring
shareholder approval under applicable law (including without limitation, the
rules, regulations and policies of the Toronto Stock Exchange).

      9.2

Shareholder approval will be required for the following types of amendments to
the Plan:

      (a)

amendments to the number of Common Shares issuable under the Plan, including an
increase to a fixed maximum number of Common Shares or a change from a fixed
maximum number of Common Shares to a fixed maximum percentage;

      (b)

any amendment which reduces the exercise price of an Option or a cancellation
and re-grant at a lower price less than three months after the related
cancellation;

      (c)

any amendment extending the term of an Option beyond its original expiry date;

      (d)

any amendment broadening any limits imposed on non-employee director
participation under the Plan;

      (e)

any amendment respecting transferability or assignability of Awards or Options
under the Plan, other than for normal estate settlement purposes; and

      (f)

amendments required to be approved by shareholders under applicable law
(including, without limitation, the rules, regulations and polices of the
Toronto Stock Exchange).

      9.3

In the event of any conflict between the provisions of Section 9.1 and Section
9.2, the provisions of Section 9.2 shall prevail to the extent of the conflict.

SECTION 10
OTHER

10.1

No Right to an Award or Grant. Neither the adoption of the Plan nor any action
of the Board or Committee shall be deemed to give an employee any right to be
granted an Option to purchase Common Shares, to receive a Grant or to any other
rights hereunder except as may be evidenced by an Option Agreement duly executed
on behalf of the Corporation, and then only to the extent of and on the terms
and conditions expressly set forth therein. The Plan shall be unfunded. The
Corporation shall not be required to establish any special or separate fund or
to make any other segregation of funds or assets to assure the payment of any
Award or Grant.

    10.2

No Employment Rights Conferred. Nothing contained in the Plan or in any Award or
Grant made hereunder shall (i) confer upon any employee any right with respect
to continuation of employment with the Corporation or Subsidiary of the
Corporation, or (ii) interfere in any way with the right of the Corporation or
Subsidiary of the Corporation to terminate his or her employment at any time.

- 12 -

--------------------------------------------------------------------------------


10.3

Other Laws; Withholding. The Corporation shall not be obligated to issue any
Common Shares pursuant to any Award or Grant made under the Plan at any time if,
in the opinion of legal counsel for the Corporation, there is no exemption from
the prospectus or registration requirements of applicable laws, rules or
regulations available for the issuance and sale of such shares. No fractional
Common Shares shall be delivered, nor shall any cash in lieu of fractional
shares be paid. The Corporation shall have the right to deduct in connection
with all Awards or Grants any taxes required by law to be withheld and to
require any payments necessary to enable it to satisfy its withholding
obligations. The Board may permit the holder of an Award or Grant to elect to
surrender, or authorize the Corporation to withhold Common Shares (valued at
their Fair Market Value on the date of surrender or withholding of such shares)
in satisfaction of the Corporation’s withholding obligation, subject to such
restrictions as the Board deems necessary to satisfy the requirements of Rule
16b 3.

    10.4

No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Corporation or Subsidiary of the Corporation from
taking any corporate action which is deemed by the Corporation or Subsidiary of
the Corporation to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Award or Grant made under
the Plan. No employee, beneficiary or other person shall have any claim against
the Corporation or Subsidiary of the Corporation as a result of such action.

    10.5

Restrictions on Transfer. An Award shall not be transferable otherwise than by
will or the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionee only by such Optionee or the Optionee’s guardian or
legal representative.

    10.6

Effect of Death, Disability or Termination of Employment. Each Option Agreement
shall specify the effect of termination of employment (whether by resignation,
termination for “cause” or otherwise), total and permanent disability,
retirement or death on the exercisability of the Option. A determination by the
Corporation that an Optionee was discharged for “cause” shall be binding on the
Optionee for the purposes of the Plan. For the purposes of the Plan, the date of
termination of employment shall be deemed to be the date notice of termination
is actually given, without regard to any notice period applicable under contract
or at law.

   

All outstanding Incentive Stock Options will automatically be converted to a
non- qualified stock option if the Optionee does not exercise the Incentive
Stock Option (i) within three (3) months of the date of termination caused by
reasons other than death or disability; or (ii) within twelve (12) months of the
date of termination caused by death and disability.

    10.7

Rule 16b 3. It is intended that the Plan and any grant of an Award made to a
person subject to Section 16 of the Exchange Act meet all of the requirements of
Rule 16b-3. If any provisions of the Plan or any such Award would disqualify the
Plan or such Award hereunder, or would otherwise not comply with Rule 16b 3,
such provision or Award shall be construed or deemed amended to conform to Rule
16b 3.

- 13 -

--------------------------------------------------------------------------------


10.8

Governing Law. The Plan shall by construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein.

      10.9

Limits on Insiders. The Awards or Grants to Insiders shall be subject to the
following two limitations:

      (a)

the number of Common Shares issuable to Insiders, at any time, under all Share
Compensation Arrangements, may not exceed 10% of the Corporation’s issued and
outstanding Common Shares; and

      (b)

the number of Common Shares issued to Insiders, within any one year period,
under all Share Compensation Arrangements, may not exceed 10% of the
Corporation’s issued and outstanding Common Shares.

- 14 -

--------------------------------------------------------------------------------

     ADOPTED BY THE BOARD OF DIRECTORS OF REVETT MINERALS INC. AS OF JANUARY 26,
2005 AND AMENDED AND RESTATED BY THE BOARD OF DIRECTORS OF REVETT MINERALS INC.
AS OF MARCH 23, 2007 AND AS OF MAY 13, 2009.

     APPROVED BY THE SHAREHOLDERS OF REVETT MINERALS INC. AS OF JANUARY 26,
2005, WITH AMENDMENTS APPROVED BY THE SHAREHOLDERS OF REVETT MINERALS INC. AS OF
JUNE 19, 2007, JUNE 16, 2009 AND JUNE 21, 2011.

- 15 -

--------------------------------------------------------------------------------